Citation Nr: 1825663	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-31 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bullous pyoderma gangrenosum, also claimed as skin disease and auto immune disease (hereinafter "skin condition").


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issue of entitlement to service connection for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of evidence reflects that the Veteran's tinnitus is due to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 113; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran seeks service connection for tinnitus.  The Veteran contends that he sustained acoustic trauma during his time in service and it caused his current tinnitus.

Tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Tinnitus is an organic disease of the nervous system and is thus considered a chronic disease under 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  As such, if it cannot be shown the Veteran developed a disability in service, a showing of continuity of symptomatology after service can support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017); Walker, 708 F.3d 1331.  

Here, the Veteran reported that he has had tinnitus since leaving service.  The Veteran is competent and credible to report that he has tinnitus.  His lay assertions regarding the presence of tinnitus and continuity of symptoms are probative.  The September 2013 and May 2014 VA examiner opined that the Veteran's tinnitus was not related to his in-service noise exposure because the Veteran did not complain immediately after service. 

Nevertheless, the Veteran's lay statements about tinnitus show continuity of symptomatology.  The Veteran's lay statements about his continued tinnitus carry more probative weight than the VA examiner's opinion that his tinnitus is not related to his in-service activity.  The Board finds that the preponderance of the evidence shows that his tinnitus is related to service.  Accordingly, entitlement to service connection for tinnitus is warranted.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for bilateral tinnitus is granted.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9.  In this regard, the Board finds that a medical opinion is needed and that it may not proceed with a determination at this time.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In the present case, the Veteran served at Camp Lejeune during a period of time known to be associated with the contaminated water and exposure to the contaminated water is conceded.  In September 2013 and December 2014, VA examinations were conducted and opinions against direct service connection were rendered.  The Board finds the rationale for the opinion is inadequate because it is speculative and states a conclusion without a reasoned medical explanation connecting the facts.  Specifically, the opinion states that since the skin condition was not diagnosed until 2009, a nexus cannot be established.  However, the Veteran's statements concerning his skin condition, specifically in his March 2015 notice of disagreement, have not been considered.  The Board needs further development before it can move forward with further adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician for skin disabilities that has not already rendered an opinion on the Veteran's skin condition.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Although an independent review of the claims file is required, the Board draws the examiner's attention to the Veteran's lay contentions as set forth in the March 2015 correspondence accompanying his VA Form 9.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a skin disability that began during active service or is related to an incident of service, including exposure to contaminated water at Camp Lejeune.  It is not sufficient to conclude that the skin disability was not caused by exposure to the contaminated water at Camp Lejeune because it is not among the diseases and conditions presumptively associated with such exposure.  

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.

2.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


